Citation Nr: 0627298	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  03-00 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hiatal hernia with gastroesophageal reflux disease 
(GERD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel






INTRODUCTION

The veteran had active service from June 1995 to June 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
GERD and assigned a 10 percent evaluation.  The veteran 
subsequently perfected an appeal regarding the assigned 
rating.  The record reflects that since the September 1999 
decision by the Roanoke, Virginia Regional Office, the 
veteran's claims file has been brokered to the Huntington, 
West Virginia Regional Office's Appeals Resource Center.  In 
June 2004, the Board remanded the veteran's claim so that 
further evidentiary development could be completed. 

It is noted that the claims of service connection for low 
back and neck disabilities,  shoulder pain, a rapid heart 
beat, and sensory disruptions below the left scapula are no 
longer before the Board as such matters were resolved in a 
June 2004 Board decision.  


FINDING OF FACT

The competent evidence of record demonstrates that the 
veteran's hiatal hernia, with GERD is manifested by abdominal 
and sternal pain, nausea, vomiting, constipation, left 
shoulder and chest pain, and heartburn.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, but no 
higher, for hiatal hernia with GERD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.   As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, the September 1999 rating decision 
granted the veteran's claim of entitlement to service 
connection for hiatal hernia with GERD.  In a June 2004 
letter, he was properly notified of his and VA's obligations 
under the VCAA.  Thereafter, in a January 2005 adjudicatory 
action (i.e., a Supplemental Statement of the Case (SSOC)), 
the RO reviewed the veteran's appeal.  VCAA notice has been 
satisfied. 

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and a report of VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

The Board observes that the veteran was scheduled for VA 
examinations in June 2004 and January 2005.  The appellant 
did not report nor did he reschedule the appointments.  The 
Board observes that there may have been some confusion as to 
the veteran's correct address and whether the veteran indeed 
received notice of either of his examinations.  However, the 
record reflects that the RO sent the notices of the 
examinations to addresses of record that were provided to the 
VA by the veteran.  Further, the record does not demonstrate 
that the veteran has claimed that he did not receive 
notification of the examination.  The Board notes that the 
duty to assist the veteran is not a one-way street, and the 
veteran has failed to cooperate to some extent in the 
development of his rating claim.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  Therefore, in light of the veteran's 
failure to report for VA examination, the Board will proceed 
to review and decide the claim based on the evidence that is 
of record consistent with 38 C.F.R. § 3.655 (2005).

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria 

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities. 
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005). 
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a hiatal hernia with 
GERD disability, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found - a practice known as "staged" ratings. Fenderson v. 
West, 12 Vet. App. 119 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2005);  See Esteban v. Brown, 6 Vet. App 259 (1994).

Pursuant to Diagnostic Code 7346 (for rating hiatal hernia), 
a 60 percent rating is assigned when there are symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
rating is assigned when there is persistently recurrent 
epigastric distress with dysphasia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is assigned when there are two or more of the 
symptoms for the 30 percent evaluation of less severity.  38 
C.F.R. § 4.114, Diagnostic Code 7346 (2005).

The Board observes in passing that certain provisions of 38 
C.F.R. § 4.114 were revised, effective July 2, 2001.  
However, the diagnostic code applicable to this case was not 
changed. 

Legal Analysis

The veteran's asserts that a higher evaluation is warranted 
for his service-connected hiatal hernia, with GERD.  Such 
digestive system disability is currently assigned a 10 
percent evaluation under 38 C.F.R. § 4.114, Diagnostic Code 
7346 (pertaining to hiatal hernia), which is available when 
there are two or more of the symptoms for the 30 percent 
evaluation of less severity.  In order to achieve the next 
higher, 30 percent evaluation, the veteran's hiatal hernia 
with GERD must be manifested by persistently recurrent 
epigastric distress with dysphasia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  

The evidence of record reflects that between 1999 and 2002, 
the veteran frequently sought outpatient treatment at private 
facilities for gastrointestinal problems.  During this time, 
he consistently complained of experiencing epigastric 
distress, including abdominal and sternal pain, heartburn (a 
burning sensation in his chest), nausea, vomiting, 
constipation, bloating, and acid reflux.  The record also 
demonstrates that the veteran also complained of non-cardiac 
chest pain and left shoulder pain, which an examiner has 
indicated was related to the veteran's GERD.  His disability 
has been treated with a proton pump inhibitor and various 
other medications, including Zantac, AciPhex, Prilosec, Axid, 
and Phenergan.  The veteran also underwent a laparoscopic 
Nissen fundoplication in August 2002 to repair his hiatal 
hernia.  

In weighing the above-referenced medical evidence, the Board 
concludes that the veteran's current symptomology, 
particularly his persistent, recurrent epigastric distress 
and sternal and left shoulder pain, more nearly approximates 
the criteria for a 30 percent evaluation.  An evaluation 
greater than 30 percent is not warranted at this time as the 
veteran does not display the symptomology that is required 
for a 60 percent evaluation (i.e.-- symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health).  In this regard, although in 
May 2002, the veteran's treating physician indicated that the 
veteran's GERD was severe, the record reflects that on 
examination in August 2002, subsequent to undergoing the 
status post Nissen fundoplication, the veteran  "denied any 
symptoms of reflux like he had prior to the surgery."  
Moreover, the record does not demonstrate that he experienced 
hematemesis, melena, anemia, or weight loss.  Therefore, the 
Board finds that the veteran's hiatal hernia, with GERD 
symptomology does not meet the criteria for a 60 percent 
evaluation.

Therefore, in light of the clinical findings of record, the 
Board finds that the 30 percent disability evaluation granted 
in this decision will adequately compensate the veteran for 
the symptomology associated with his hiatal hernia, with GERD 
disability.  The Board has resolved all reasonable doubt in 
the veteran's favor and has considered whether a higher 
evaluation can be granted under other potentially applicable 
diagnostic codes.  However, the preponderance of the evidence 
is against assignment of a higher evaluation.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2005).


ORDER

Entitlement to an initial evaluation of 30 percent for hiatal 
hernia with gastroesophageal reflux disease (GERD), is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.




____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


